DETAILED ACTION
This office action is a response to an application filed on 05/15/2020, in which claims 1-3, 5-6, 10, 13, 18, 20, 22-23, 27-30, 34-35, 38 as well as 70-71 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 71 are rejected under 35 U.S.C 102 (a) (2) as being
Anticipated by Kwon et al. (hereinafter, “Kwon”; provisional application 62581293, filing date Nov/03/2017).
In response to claim 18, 
Kwon teaches a method of sending a transmission configuration indication (TCI) state, applied to a terminal device, comprising: receiving a TCI state table and an identifier of a link type, a channel, a Reference Signal (RS) type or a Control Resource Set (CORESET) corresponding to the TCI state table (paragraph 66 paragraph 71 teaches using TCI state table, TCI field is equated to identifier for PDSCH or link type and a channel,  paragraph 66 is read as using TCI states in correlation with Reference Signal (RS)), 
wherein the TCI state table is generated by a network-side device through selecting, based on the link type, the channel, the RS type or the CORESET (paragraph 71, updating is equated to generating a TCI table by a base station, paragraph 66 teaches using TCI states in correlation with RS for PDSCH or a link type and the PDSCH channel, mapping  TCI states in paragraph 71 is read as selecting a TCI state in correlation with PDSCH discussed in in paragraph 66), 
at least one TCI state from a plurality of candidate TCI states configured in advance (paragraph  71, mapping a TCI states and the TCI field teaches this limitation), 
the TCI state table comprises correspondence relationship between a TCI state and an RS set, or correspondence relationship among the TCI state, the RS set, and a QCL type, or correspondence relationship between the TCI state and a channel type (paragraph 66 is interpreted as TCI states has correlation with RS signal, paragraph 67 is read as TCI states has correlation with QCL, paragraph 71, is interpreted as using TCI table in correlation with TCI with  correspondence relationship among RS and QCL); 
establishing a TCI state table corresponding to the link type, the channel, the RS type or the CORESET based on the TCI state table (paragraph 66 is interpreted as TCI states has correlation with RS signal, paragraph 67 is read as TCI states has correlation with QCL, paragraph 71, is interpreted as updating or establishing  TCI table in correlation with TCI with  correspondence relationship among RS and QCL); and the identifier of the link type, the channel, the RS type (paragraph 66 teaches using TCI states in correlation with RS for PDSCH or a link type and the PDSCH channel, TCI field is equated to an identifier) or the CORESET corresponding to the TCI state table.
In response to claim 71, 
Kwon teaches a terminal device, comprising: a processor; and a storage configured to store a computer-executable instruction, wherein when the computer-executable instructions is executed, the processor performs a method (paragraphs 138-140 teach this limitation); of sending a transmission configuration indication (TCI) state, applied to a terminal device, comprising: receiving a TCI state table and an identifier of a link type, a channel, a Reference Signal (RS) type or a Control Resource Set (CORESET) corresponding to the TCI state table, wherein the TCI state table is generated by a network-side device through selecting, based on the link type, the channel, the RS type or the CORESET, at least one TCI state from a plurality of candidate TCI states configured in advance, the TCI state table comprises correspondence relationship between a TCI state and an RS set, or correspondence relationship among the TCI state, the RS set, and a QCL type, or correspondence relationship between the TCI state and a channel type; establishing a TCI state table corresponding to the link type, the channel, the RS type or the CORESET based on the TCI state table and the identifier of the link type, the channel, the RS type or the CORESET corresponding to the TCI state table (these limitations are identical to claim 18, therefore, they are rejected the same way as claim 18). 
         Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 70 are rejected under 35 U.S.C 103 (a) as being unpatentable over HUANG et al. (hereinafter, “HUANG”; 20180091276) in in view of Kwon et al. (hereinafter, “Kwon”; provisional application 62581293, filing date Nov/03/2017).
In response to claim 1, 
HUANG teaches a method of sending a transmission configuration indication (TCI) state, applied to a network-side device, comprising: selecting, based on a link type, a channel, a Reference Signal (RS) type, or a Control Resource Set (CORESET) (paragraph 73, receiving RRC signal is read as sending by a base station, using DMRS  pattern implicitly teaches using  (demodulated) reference signal type, paragraph 105, configuring is equated to selecting, downlink channel is equated a channel type, transmitting a downlink configuration for configuring a DMRS pattern on a downlink channel is interpreted as  selecting (demodulated)reference signal pattern or type based on a downlink channel), 
HUANG does not teach explicitly about using at least one TCI state from a plurality of candidate TCI states configured in advance, to establish a TCI state table, wherein, the TCI state table comprises correspondence relationship between the TCI state and an RS set, correspondence relationship among the TCI state, the RS set, and a Quasi-
Kwon teaches at least one TCI state from a plurality of candidate TCI states configured in advance, to establish a TCI state table (paragraph 73 teaches using TCI table, updating is equated to configured in advance), 
wherein, the TCI state table comprises correspondence relationship between the TCI state and an RS set (paragraph 73 is interpreted as TCI states has correlation with RS signal, paragraph 71, is interpreted as using TCI table in correlation with TCI states those has correlation with RS signal), correspondence relationship among the TCI state, the RS set, and a Quasi-Co-Location (QCL) type (paragraph 66 is interpreted as TCI states has correlation with RS signal, paragraph 67 is read as TCI states has correlation with QCL ), or correspondence relationship between the TCI state and a channel type; 
sending the TCI state table and an identifier of the link type, the channel, the RS type (paragraph 73 is read as using RRC signal for sending TCI table, paragraph 66, TCI filed is equated to an identifier, PDSCH is equated to a link type); or the CORESET corresponding to the TCI state table. 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG to use at least one TCI state from a plurality of candidate TCI states configured in advance, to establish a TCI state table, wherein, the TCI state table comprises correspondence relationship between the TCI state and an RS set, correspondence relationship among the TCI state, the RS set, and a Quasi-Co-Location (QCL) type, or correspondence 
In response to claim 70, 
HUANG teaches a network-side device, comprising: a processor; and a storage configured to store a computer-executable instruction (fig. 1B, elements 45 and 21, paragraphs 54-55 teaches this limitation), wherein when the computer-executable instructions is executed, the processor performs the method according to claim 1(this part of limitation is rejected the same way as claim 1). 
Allowable Subject Matter
Claims2-3, 5-6, 10, 13, 20, 21-23, 27-30, 35 and 38 are   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20180091276……………..paragraphs 73 and 88.
JP 20180091276………....page 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466       

/DIANE L LO/Primary Examiner, Art Unit 2466